Citation Nr: 1010812	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, schizoaffective 
disorder, depression, and post traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for sinusitis/rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from May 1988 to April 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, denied the 
Veteran's service connection claims for bipolar disorder and 
for a sinusitis/rhinitis disorder.  The Veteran's claims are 
now under the jurisdiction of the RO located in Cleveland, 
Ohio.  

In October 2009, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A hearing transcript (transcript) of that hearing has been 
associated with his claims folder.

The Board also notes that as part of the above-mentioned May 
2005 rating decision claims for entitlement to service 
connection for sleep apnea and for a prostate-related 
disorder were also denied.  After perfecting appeals to both 
this issues (see February 2006 VA Form 9), the Veteran later 
withdrew his appeals as concerning these two claims from 
appellate consideration.  See letter received in November 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Veteran claimed entitlement to service connection for a 
psychiatric disability, then characterized as bipolar 
disorder, depression, and anxiety in November 2004.  The RO 
denied this claim in May 2005, characterizing the claim as 
entitlement to service connection for "bipolar disorder 
(also claimed as depression and anxiety)."  

The Veteran has an extensive and comprehensive history of 
treatment for psychiatric-based disorders.  A July 1995 
psychiatric discharge summary from the Laurel Ridge 
Psychiatric Hospital shows a diagnosis of recurrent major 
depression, acute exacerbation.  

A VA Medical Record report shows that the Veteran was 
admitted for approximately two weeks in June and July 1996, 
with a history of bipolar disorder.  The record also 
mentioned that the Veteran had been diagnosed with bipolar 
disorder in 1994.

An undated medical record from the Bexar County Hospital 
District (progress notes/history) shows that a physician 
commented that the Veteran had been treated at the University 
Health System Mental Health Clinic for the diagnosis of 
bipolar disorder for the past three years.  It appears that 
record may have been included as part of a VA Form 21-526, 
received by VA in July 1996.  An April 1999 discharge summary 
from Bexar County Hospital District includes a diagnosis of 
bipolar disorder, mixed.  

A June 2006 VA physician outpatient note includes diagnoses 
of chronic schizoaffective disorder and chronic PTSD.

A letter dated in May 2007, from a VA Board Certified Advance 
Practice Registered Nurse, which was also signed by a 
psychiatrist, shows that she indicated that the Veteran had 
requested that she supply a medical opinion to determine the 
likelihood that the Veteran's current diagnoses of 
schizoaffective disorder, bipolar disorder, and PTSD were 
linked to his active military service.  She mentioned that 
the Veteran had been a patient of hers since May 2006.  She 
added that the Veteran's service treatment records had shown 
that he experienced situational stressors with headaches, 
body pain, teeth grinding, decreased appetite, and sleep 
problems.  He also complained of never being close to other 
people, loneliness, paranoia of others taking advantage of 
him, and fatigue.  She also mentioned that the Veteran was 
treated in 1989 for jaw pain, at which time TMJ 
(temporomandibular joint disease) was ruled out.  However, 
she did not mention that the Veteran had been diagnosed while 
in the military with a psychiatric disorder, although the 
service treatment records show this to be the case.  The 
nurse nevertheless opined that, in consideration of the 
Veteran's in-service problems, it was as likely as not that 
the Veteran's conditions had their early onset during his 
active military duty.  

A Social Security Administration (SSA) Disability 
Determination and Transmittal form is also of record.  This 
form, dated in March 1998, shows a primary diagnosis of 
bipolar disorder.  

The report of an August 2008 VA psychiatric examination notes 
that the examining psychologist was responding to the medical 
question of whether the Veteran had a mental disability which 
first appeared during his navy service, or thereafter.  The 
examiner reported that he interviewed the Veteran for a 
period of 80 minutes.  The Veteran reported receiving an 
honorable discharge after disclosing that he was homosexual.  
The diagnosis by the examiner was bipolar type, with mixed 
psychotic features, and schizotypical personality disorder.  
The examiner added that it was clear that the Veteran had had 
chronic and debilitating mental health issues since 1995 when 
first seen at Laurel Ridge Hospital.  The examiner expressed 
his disagreement with the medical opinion supplied by the VA 
Board Certified Advance Practice Registered Nurse.  The 
examiner found that it was less likely than not that the 
Veteran's mental health condition had an early onset during 
his navy service.  He added that the evidence suggested that 
it rather first occurred sometime in 1993.  

A November 2008 letter from a VA clinical psychologist shows 
that he had had an opportunity to review the Veteran's 
electronic medical record, as well as the May 2007 letter 
from the VA nurse and the August 2008 VA examination report.  
He added that he had personally worked with the Veteran 
beginning in July 2007, together with individual 
psychotherapy from November 2007 to January 2008.  The 
examiner opined that there was evidence to suggest that the 
Veteran began to evidence early signs and symptoms of what 
would later be diagnosed as schizoaffective disorder, bipolar 
type during his military service.  The examiner seemed to 
imply that there was in-service evidence, albeit "scant," 
that the Veteran's psychological problems were identified and 
that some attempt was made to refer him for mental health 
services.  He added that unfortunately these services were 
never provided to the Veteran.  Review of the Veteran's 
service treatment records does not reveal that he was ever 
afforded psychiatric treatment, though a September 1990 
medical record shows that upon being treated for blacking out 
as a result of ETOH use, "NADSAP" (Navy Alcohol and Drug 
Safety Action Program) was recommended.  The record also 
showed that a brief psychiatric evaluation revealed that the 
Veteran denied a history of, or treatment afforded him for, 
psychiatric problems.  

In the course of his October 2009 hearing conducted by the 
undersigned the Veteran testified that his bipolar disorder 
had its onset during his active duty.  See page three of 
transcript.  He conceded that he was never seen in-service 
for psychiatric evaluation.  Id.  

The Board finds that the evidence above is conflicting as to 
whether the Veteran has a psychiatric disability as a result 
of his military service.  Given the conflicting nature of the 
medical evidence, there is a duty to provide a more thorough 
evaluation that consists of psychiatric and psychological 
examinations.

The Board also observes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the United States Court of Appeals for 
Veterans Claims (Court) considered a case in which the Board 
had denied a claim for service connection for PTSD where the 
Veteran specifically requested service connection for PTSD, 
but the medical record also included diagnoses of an anxiety 
disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis of PTSD.  The Court, in vacating the Board's 
decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" 
when determining what his actual claim may be.  The Court 
further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.

The Board has reviewed the case at hand and, while noting 
that the fact pattern here is dissimilar to that in Clemons, 
finds that Clemons is nevertheless somewhat applicable here.  
Notably, while this claim has been adjudicated by the RO and 
certified to the Board as a claim for service connection for 
bipolar disorder, the Veteran has also been diagnosed with, 
as indicated in the medical records, schizoaffective 
disorder, depression, and PTSD.

As indicated under Clemons, these other diagnoses are to be 
considered as part of the underlying claim.  However, the RO 
has not adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than bipolar disorder.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As concerning the Veteran's claim seeking entitlement to 
service connection for sinusitis/rhinitis, review of his 
service treatment records includes a January 1991 diagnosis 
of probable sinusitis due to branhamella catarrhalis.  A 
January 1991 X-ray report showed findings consistent with 
acute sinusitis.   A September 1991 X-ray report also 
included findings which were noted to be consistent with 
acute sinusitis.  In addition, the March 1991 separation 
examination report reflects that the Veteran complained of 
having had sinusitis.  

Post service records also show clinical findings relating to 
the presence of sinusitis.  See private medical records dated 
in December 1993 and February 1998.

The Veteran was afforded a VA respiratory examination in May 
2005.  The examiner, at the outset of the examination noted 
that the Veteran was claiming service connection for chronic 
sinusitis.  The examiner commented on the Veteran's in-
service sinusitis treatment as well as to a 1996 nasal 
surgery.  In noting the Veteran's in-service history of 
sinusitis, as well as his post service treatment (though the 
CT scan showed no evidence of residual sinus disease), the 
examiner, commented that "the only nexus I can gather from 
[the Veteran's] history is that nothing happened particularly 
to his nasal sinuses or nasal passages while in the military, 
other than he had been treated for two sinusitis infections 
while he was in the military."  The examiner also noted that 
the Veteran continued to have evidence of chronic rhinitis.  

An August 2008 VA CT (computed tomography) examination report 
notes that the Veteran's visualized paranasal sinuses and 
mastoids were clear.  

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board finds that the May 2005 examination report was 
inadequate because the VA examiner failed to provide a 
sufficient opinion as to whether the Veteran's claimed 
sinusitis disorder was related to service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The examiner, while 
noting that the Veteran had problems relating to sinusitis 
both during his military service as well as thereafter, 
failed to provide an opinion as to whether any current 
sinusitis disability was due to the Veteran's period of 
active service.  In addition, the examiner after examining 
the Veteran commented that the Veteran continued to have 
evidence of chronic rhinitis.  As with the sinusitis, the 
examiner also did not render an opinion as to the etiology of 
the rhinitis.  Therefore, the November 2005 medical 
examination was inadequate.

Under the circumstances presented in this case, the Board 
finds that another VA medical examination and opinion is 
required.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(holding that VA must obtain a nexus opinion when there is 
competent evidence of a current disability, evidence 
establishing that an injury occurred in service; and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability); see also McLendon, 38 C.F.R. 
§3.159(c)(4).  In light of the evidence of record a medical 
examination is necessary to determine whether the Veteran's 
currently claimed respiratory disability, manifested by 
sinusitis and rhinitis, is related to an in-service cause.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A, the need for 
additional evidence regarding the claim 
on appeal, now characterized as service 
connection for a psychiatric disorder, to 
include bipolar disorder, schizoaffective 
disorder, depression, and PTSD.  This 
letter must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.

2.  Concerning the Veteran's claim for a 
psychiatric disability, now including 
PTSD, the RO should take appropriate 
steps to contact the Veteran in order to 
obtain information or other specific 
details concerning the specific 
circumstances of any claimed service 
stressors.  This additional information 
should include any names or unit 
designations, dates and locations 
concerning any named alleged stressors.  
The Veteran also should be informed that 
he may provide other evidence to support 
his assertions.


3.  The RO, after waiting an appropriate 
time period for the Veteran to respond, 
should prepare of a summary of his 
claimed stressors.  The RO should forward 
the summary to the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
in order to attempt to verify the events.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor(s) 
in service, and if so, what was the 
nature of the specific stressor(s).  

5.  Upon completion of the above, the RO 
should schedule a VA Mental Disorders 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  If feasible, this examination 
should be conducted by an examiner who 
has not previously examined, evaluated, 
or treated the Veteran.  The examiner 
should review the entire claims folder, 
to include all of the service treatment 
records, and all post service VA and 
private medical records, to include the 
May 2007 letter from the VA Board 
Certified Advanced Practice Registered 
Nurse, VA psychiatric examination 
conducted in August 2008, and the 
November 2008 letter from the VA clinical 
psychologist.  A copy of this remand must 
be provided to the examiner prior to the 
examination.

The examiner should determine the 
diagnoses of any currently manifested 
psychiatric disorder(s).  Any diagnosis 
must be based on examination findings, 
all available medical records, complete 
review of testing for PTSD and any 
special testing deemed appropriate.  A 
multi-axial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that the current symptomatology is linked 
to one or more of the in-service 
stressors found to be established by the 
record and found sufficient to produce 
PTSD.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder(s) as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of 
bipolar disorder, schizoaffective 
disorder, depression, and PTSD.

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any psychiatric 
disorders diagnosed in the course of the 
examination, other than PTSD, is/are 
etiologically related to the Veteran's 
period of active service.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.


Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

6.  The RO should also schedule the 
Veteran for another VA examination in 
order to determine the likely etiology of 
the Veteran's claimed sinusitis/rhinitis.  
The examination should include all tests 
and studies deemed helpful by the 
examiner.  

The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in association the examination.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer an 
opinions as to the following:

a)  Is it at least as likely as not that 
current sinusitis, if any, is 
etiologically related to the Veteran's 
period of active service?  

b)  Is it at least as likely as not that 
current rhinitis, if any, is 
etiologically related to the Veteran's 
period of active service?  



A rationale for any opinion expressed 
should be provided.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

7.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

9.  Thereafter, the RO should complete 
any additional development that is 
indicated and readjudicate the issues of 
a) entitlement to service connection for 
a psychiatric disability, to include 
bipolar, schizoaffective disorder, 
depression, and PTSD, and b) entitlement 
to service connection for 
sinusitis/rhinitis.  If the benefits 
requested on appeal in any respect are 
not granted, the RO should issue a 
supplemental statement of the case, which 
must contain notice of all relevant 
action taken on the claim.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


